DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 5, 6, 9, 10, 12, 13, and 18-20 have been amended.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-10, 12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samprathi et al., Patent Application Publication No. 2019/0384678 (hereinafter Samprathi) in view of Davis et al., Patent Application Publication No. 2014/0006465 (hereinafter Davis) and Patil et al., Patent Application Publication No. 2020/0162318 (hereinafter Patil).

Regarding claim 1, Samprathi teaches:
A non-transitory tangible computer readable storage medium having stored thereon a computer program for dynamic storage group resizing during cloud snapshot shipping (Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage, restore operation is requested, the virtual machine object is restored from the snapshot stored in the public cloud), the computer program including a set of instructions which, when executed by a computer, cause the computer to perform a method comprising the steps of (Samprathi Paragraph [0060], implemented at least in part as computer-readable instructions stored on a computer-readable memory. Upon execution of the computer-readable instructions by a processor):
creating a snapshot of a set of volumes of data of an application production storage group in storage resources of a storage system (Samprathi Paragraph [0045], the backup and restore layer 204 can take a new snapshot of the object (operation 502)), the snapshot being a point-in-time copy of the volumes of data in the storage resources of the storage group, as the volumes of data existed at the time when the snapshot was created (Samprathi Paragraph [0043], a snapshot captures the state of a storage volume at a moment in time);
determining a size of the snapshot at the time when the snapshot was created (Samprathi Paragraph [0043], restore layer 204 can store the corresponding size of the file of the object as well as the time the snapshot of the object was taken (since the size of the volume and snapshot are the same, determining one would determine the other));
determining a size of the volumes of data at the time the snapshot was created (Samprathi Paragraph [0043], restore layer 204 can store the corresponding size of the file of the object as well as the time the snapshot of the object was taken (since the size of the volume and snapshot are the same, determining one would determine the other)); and
Samprathi does not expressly disclose:
implementing a dynamic storage group resizing operation on the application production storage group in the storage resources of the storage system while a cloud 
However, Davis teaches:
implementing a dynamic storage group resizing operation on the application production storage group in the storage resources of the storage system while a cloud Davis Paragraph [0381], size of the snapshot data preserved in the distributed filesystem may become substantial over time, and hence the cloud controllers managing the distributed filesystem may be configured to selectively archive some snapshot data in an archival cloud storage system (shows resizing by using archiving, shows moving snapshots to the cloud system)).
The claimed invention and Davis are from the analogous art of snapshot cloud systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi and Davis to have combined Samprathi and Davis.  One of ordinary skill in the art would recognize that storage size may become substantial over time and archiving snapshots would be beneficial (Davis Paragraph [0381]).  This would allow for the predictable result of keeping the storage size smaller which would allow for more snapshots to be created.
Samprathi in view of Davis does not expressly disclose:
cloud tethering subsystem
However, Patil teaches:
cloud tethering subsystem (Patil Paragraph [0064], Center appliances can also be cloud-tethered)
The claimed invention and Patil are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi in view of Davis and Patil to have combined Samprathi in view of Davis and Patil.  One of ordinary skill in the art would recognize that since Samprathi already discloses a cloud based system, it would be obvious to have the applications tether as disclosed in Patil in order to include new packages and applications (Patil Paragraph 64).  This would allow for the predictable result of ensuring data transfer.

Regarding claim 5, Samprathi in view of Davis and Patil further teaches:
The non-transitory tangible computer readable storage medium of claim 1, wherein the step of accessing data of the application production storage group to transmit the snapshot of the set of volumes to the cloud repository (Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage (shows accessing the virtual machine objects (application production storage) and then transferring the snapshot), is implemented by the cloud tethering subsystem to move the snapshot to a cloud repository (Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage (Patil teaches the tethering subsystem)).

Regarding claim 6, Samprathi in view of Davis and Patil further teaches:
The non-transitory tangible computer readable storage medium of claim 5, wherein accessing data of the application production storage group to transmit the snapshot of the set of volumes to the cloud repository comprises not reading beyond the size of the volumes of data at the time the snapshot was created (Samprathi Paragraph [0043], store the corresponding size of the file of the object as well as the time the snapshot of the object was taken in association with the snapshot ID of the object, Paragraph [0044], bucket ("amz-versionid-1" and "amz-versionid-2"), and the size of the file ("disk1-size-1" and "disk2-size-1"), Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage (shows accessing the virtual machine objects (application production storage) and then transferring the snapshot)).

Regarding claim 7, Samprathi in view of Davis and Patil further teaches:
The non-transitory tangible computer readable storage medium of claim 5, further comprising transmitting the size of the snapshot and the size of the volumes of data to the cloud repository (Samprathi Paragraph [0043], the backup and restore layer 204 can store the corresponding size of the file of the object as well as the time the snapshot of the object was taken in association with the snapshot ID of the object (as shown in the independent claim, Davis teaches archiving the snapshot which shows transferring while Samprathi teaches the size and volumes being stored)).

Regarding claim 8, Samprathi in view of Davis and Patil further teaches:
The non-transitory tangible computer readable storage medium of claim 1, further comprising storing the size of the snapshot at the time when the snapshot was created and storing the size of the volumes of data at the time the snapshot was created (Samprathi Paragraph [0043], the backup and restore layer 204 can store the corresponding size of the file of the object as well as the time the snapshot of the object was taken in association with the snapshot ID of the object).

Regarding claim 9, Samprathi in view of Davis and Patil further teaches:
The non-transitory tangible computer readable storage medium of claim 8, wherein accessing data of the application production storage group transmit the snapshot of the set of volumes to the cloud repository comprises accessing the stored size of the snapshot and the stored size of the volumes of data (Samprathi Paragraph [0048], backup and restore layer 204 also updates, in the cluster, the combined sizes of the "File-3" and "File-4" with the value "<disk1-size-2>.", Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage (shows accessing the virtual machine objects (application production storage) and then transferring the snapshot)).

Regarding claim 10, Samprathi in view of Davis and Patil further teaches:
The non-transitory tangible computer readable storage medium of claim 1, further comprising accessing the volumes of the application production storage group by a host computer while implementing the dynamic storage group resizing operation and while accessing data of the application production storage group to transmit the snapshot of the set of volumes to the cloud repository by the cloud tethering subsystem (Davis Paragraph [0381], size of the snapshot data preserved in the distributed filesystem may become substantial over time, and hence the cloud controllers managing the distributed filesystem may be configured to selectively archive some snapshot data in an archival cloud storage system (shows resizing by using archiving, shows moving snapshots to the cloud system)).

Regarding claim 12, Samprathi in view of Davis and Patil further teaches:
The non-transitory tangible computer readable storage medium of claim 1, further comprising: requesting a list of snapshots designated to be transmitted to the cloud repository, by the cloud Samprathi Paragraph [0020], When a backup is requested, a snapshot of the virtual machine objects is captured and the snapshot is transferred to a public cloud for storage, Paragraph [0036], backup and restore layer 204 can be configured to communicate with a particular cloud platform using the API associated with that cloud platform);
receiving the list of snapshots, by the cloud Samprathi Paragraph [0020], When a backup is requested, a snapshot of the virtual machine objects is captured and the snapshot is transferred to a public cloud for storage, Paragraph [0036], backup and restore layer 204 can be configured to communicate with a particular cloud platform using the API associated with that cloud platform);
selecting a first of the snapshots by the cloud tethering subsystem (Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage);
instructing, by the cloud Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage, Paragraph [0036], backup and restore layer 204 can be configured to communicate with a particular cloud platform using the API associated with that cloud platform); and
preparing, by the storage array API, the first of the snapshots for shipping to the cloud repository (Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage).

Regarding claim 18, Samprathi teaches:
A method of dynamic storage group resizing during cloud snapshot shipping, comprising the steps of (Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage, restore operation is requested, the virtual machine object is restored from the snapshot stored in the public cloud):
creating a snapshot of a set of volumes of data of an application production storage group in storage resources of a storage system (Samprathi Paragraph [0045], the backup and restore layer 204 can take a new snapshot of the object (operation 502)), the snapshot being a point-in-time copy of the volumes of data in the storage resources of the storage group, as the volumes of data existed at the time when the snapshot was created (Samprathi Paragraph [0043], a snapshot captures the state of a storage volume at a moment in time);
determining a size of the snapshot at the time when the snapshot was created (Samprathi Paragraph [0043], restore layer 204 can store the corresponding size of the file of the object as well as the time the snapshot of the object was taken (since the size of the volume and snapshot are the same, determining one would determine the other));
determining a size of the volumes of data at the time the snapshot was created (Samprathi Paragraph [0043], restore layer 204 can store the corresponding size of the file of the object as well as the time the snapshot of the object was taken (since the size of the volume and snapshot are the same, determining one would determine the other)); and
Samprathi does not expressly disclose:
implementing a dynamic storage group resizing operation on the application production storage group in the storage resources of the storage system while a cloud 
However, Davis teaches:
implementing a dynamic storage group resizing operation on the application production storage group in the storage resources of the storage system while a cloud Davis Paragraph [0381], size of the snapshot data preserved in the distributed filesystem may become substantial over time, and hence the cloud controllers managing the distributed filesystem may be configured to selectively archive some snapshot data in an archival cloud storage system (shows resizing by using archiving, shows moving snapshots to the cloud system)).
The claimed invention and Davis are from the analogous art of snapshot cloud systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi and Davis to have combined Samprathi and Davis.  One of ordinary skill in the art would recognize that storage size may become substantial over time and archiving snapshots would be beneficial (Davis Paragraph [0381]).  This would allow for the predictable result of keeping the storage size smaller which would allow for more snapshots to be created.
Samprathi in view of Davis does not expressly disclose:
cloud tethering subsystem
However, Patil teaches:
cloud tethering subsystem (Patil Paragraph [0064], Center appliances can also be cloud-tethered)
The claimed invention and Patil are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi in view of Davis and Patil to have combined Samprathi in view of Davis and Patil.  One of ordinary skill in the art would recognize that since Samprathi already discloses a cloud based system, it would be obvious to have the applications tether as disclosed in Patil in order to include new packages and applications (Patil Paragraph 64).  This would allow for the predictable result of ensuring data transfer.

Regarding claim 19, Samprathi in view of Davis and Patil further teaches:
The method of claim 18, wherein accessing data of the application production storage group to transmit the snapshot of the set of volumes to the cloud repository comprises not reading beyond the size of the volumes of data at the time the snapshot was created (Samprathi Paragraph [0043], store the corresponding size of the file of the object as well as the time the snapshot of the object was taken in association with the snapshot ID of the object, Paragraph [0044], bucket ("amz-versionid-1" and "amz-versionid-2"), and the size of the file ("disk1-size-1" and "disk2-size-1"), Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage (shows accessing the virtual machine objects (application production storage) and then transferring (shipping) the snapshot). 

Regarding claim 20, Samprathi in view of Davis and Patil further teaches:
The method of claim 18, further comprising accessing the volumes of the application production storage group by a host computer while implementing the dynamic storage group resizing operation and while accessing data of the application production storage group to transmit the snapshot of the set of volumes to the cloud repository by the cloud tethering subsystem (Davis Paragraph [0381], size of the snapshot data preserved in the distributed filesystem may become substantial over time, and hence the cloud controllers managing the distributed filesystem may be configured to selectively archive some snapshot data in an archival cloud storage system (shows resizing by using archiving, shows moving snapshots to the cloud system)).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samprathi in view of Davis, Patil, and Orikasa et al., Patent Application Publication No. 2009/0100237 (hereinafter Orikasa).

Regarding claim 2, Samprathi in view of Davis and Patil teaches parent claim 1.
Samprathi in view of Davis and Patil does not expressly disclose:
wherein the dynamic storage group resizing operation comprises adding a volume or a set of volumes to the application production storage group.
However, Orikasa teaches:
wherein the dynamic storage group resizing operation comprises adding a volume or a set of volumes to the application production storage group (Orikasa Paragraph [0135], a pool VOL 145 is added to the capacity pool 143, or when a pool VOL 145 is deleted from the capacity pool 143 (Step 105: YES), the pool information 161 in the mapping management information 133 corresponding to this capacity pool 143 is updated (the capacity pool is mapped to the application production storage group and a pool volume is being added)).
The claimed invention and Orikasa are from the analogous art of volume management systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi and Orikasa to have combined Samprathi and Orikasa.  One of ordinary skill in the art would recognize that the storage needs of the system will change over time and volumes may need to be added or removed.

Regarding claim 3, Samprathi in view of Davis and Patil teaches parent claim 1.
Samprathi in view of Davis and Patil does not expressly disclose:
wherein the dynamic storage group resizing operation comprises removing a volume or a set of volumes from the application production storage group.
However, Orikasa teaches:
wherein the dynamic storage group resizing operation comprises removing a volume or a set of volumes from the application production storage group (Orikasa Paragraph [0135], a pool VOL 145 is added to the capacity pool 143, or when a pool VOL 145 is deleted from the capacity pool 143 (Step 105: YES), the pool information 161 in the mapping management information 133 corresponding to this capacity pool 143 is updated (the capacity pool is mapped to the application production storage group and a pool volume is being deleted)).
The claimed invention and Orikasa are from the analogous art of volume management systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi and Orikasa to have combined Samprathi and Orikasa.  One of ordinary skill in the art would recognize that the storage needs of the system will change over time and volumes may need to be added or removed.

Regarding claim 4, Samprathi in view of Davis and Patil teaches parent claim 1.
Samprathi in view of Davis and Patil does not expressly disclose:
wherein the dynamic storage group resizing operation comprises dynamic expansion of one of the volumes of the application production storage group.
However, Orikasa teaches:
The non-transitory tangible computer readable storage medium of claim 1, wherein the dynamic storage group resizing operation comprises dynamic expansion of one of the volumes of the application production storage group (Orikasa Paragraph [0085], can carry out the dynamic expansion of the actual storage capacity of the virtual VOL (shows a dynamic expansion of storage of a volume)).
The claimed invention and Orikasa are from the analogous art of volume management systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi and Orikasa to have combined Samprathi and Orikasa.  One of ordinary skill in the art would recognize that the storage needs of the system will change over time and volumes may need to be added or removed.

Claims 11, 13, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samprathi in view of Davis, Patil, and Venkatesan et al., Patent Application Publication No. 2020/0348863 (hereinafter Venkatesan).

Regarding claim 11, Samprathi in view of Davis and Patil teaches parent claim 1.
Samprathi in view of Davis and Patil further teaches:
The non-transitory tangible computer readable storage medium of claim 1, further comprising: selecting the snapshot to be transmitted to a cloud repository (Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage, restore operation is requested);
selecting an access Samprathi Paragraph [0020], virtual machine objects is captured and the snapshot is transferred to a public cloud for storage);
Samprathi in view of Davis and Patil does not expressly disclose:
linking the access TDev to the snapshot; and
dynamically adjusting a size of the selected access TDev to match the size of the snapshot.
However, Venkatesan teaches:
linking the access TDev to the snapshot (Venkatesan Paragraph [0331], future snapshots of the storage volume or portion of the logical storage volume assigned to the storage device); and
dynamically adjusting a size of the selected access TDev to match the size of the snapshot (Venkatesan Paragraph [0331], future snapshots of the storage volume or portion of the logical storage volume assigned to the storage device, Paragraph [0038], method for adjusting the snapshot reservation for a storage volume in accordance with an embodiment of the present invention (shows adjusting a storage volume based on a snapshot reservation (size)).
The claimed invention and Venkatesan are from the analogous art of snapshot systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi and Venkatesan to have combined Samprathi and Venkatesan.  One of ordinary skill in the art would recognize the benefits of using logical storage volumes for snapshots in order to organize the storage and snapshots (as shown in Venkatesan Fig. 3).  This would allow for the predictable result of matching the logical storage to the size of the snapshot.

Regarding claim 13, Samprathi in view of Davis and Patil teaches parent claim 12.
Samprathi in view of Davis and Patil does not expressly disclose:
wherein preparing the first of the snapshots comprises linking the first of the snapshots to an access Thin Device (TDev) and, when the access TDev has a size that is smaller than a size of the first of the snapshots, dynamically increasing the size of the selected access TDev to match the size of the snapshot.
However, Venkatesan teaches:
wherein preparing the first of the snapshots comprises linking the first of the snapshots to an access Thin Device (TDev) and, when the access TDev has a size that is smaller than a size of the first of the snapshots, dynamically increasing the size of the selected access TDev to match the size of the snapshot (Venkatesan Paragraph [0038], method for adjusting the snapshot reservation for a storage volume in accordance with an embodiment of the present invention (shows adjusting a storage volume based on a snapshot reservation (size)).
The claimed invention and Venkatesan are from the analogous art of snapshot systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi and Venkatesan to have combined Samprathi and Venkatesan.  One of ordinary skill in the art would recognize the benefits of using logical storage volumes for snapshots in order to match the snapshot size.  This would allow for the predictable result of matching the logical storage to the size of the snapshot.

Regarding claim 14, Samprathi in view of Davis, Patil, and Venkatesan further teaches:
The non-transitory tangible computer readable storage medium of claim 13, further comprising instructing, by the cloud Venkatesan Paragraph [0112], snapshot S5 has been removed from the hierarchy and any segments corresponding to these snapshots will have been freed on one or more storage nodes 106 (Patil teaches the cloud tethering system while Samprathi teaches the shipping the snapshots)).
API (Samprathi Paragraph [0036], backup and restore layer can be configured to communicate with a particular cloud platform using the API)

Regarding claim 17, Samprathi in view of Davis and Patil teaches parent claim 12.
Samprathi in view of Davis and Patil does not expressly disclose:
further comprising instructing, by the cloud tethering subsystem, the storage array API to use a differencing engine to generate a list of changed tracks between the selected first snapshot and a previous iteration of the snapshot.
However, Venkatesan teaches:
further comprising instructing, by the cloud tethering subsystem, the storage array Venkatesan Paragraph [0103], clone will then branch from the previous snapshot. In the illustrated example, if node S2 represented the current snapshot, Fig. 9 and 11, shows the different snapshots branching from one another (Shows a tracking of changes by maintaining a hierarchy of snapshots, Samprathi teaches the API)).
The claimed invention and Venkatesan are from the analogous art of snapshot systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi and Venkatesan to have combined Samprathi and Venkatesan.  One of ordinary skill in the art would recognize the benefits of using logical storage volumes for snapshots in order to organize the storage and snapshots (as shown in Venkatesan Fig. 3).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samprathi in view of Davis, Patil, Venkatesan and Sakai, Patent Application Publication No. 2005/0086432 (hereinafter Sakai).

Regarding claim 15, Samprathi in view of Davis, Patil, and Venkatesan teaches parent claim 14.
Samprathi in view of Davis, Patil, and Venkatesan does not expressly disclose:
wherein cleaning up the first of the snapshots comprises unlinking the access TDev from the first of the snapshots by the storage array API, and resetting the size of the access TDev to a default size.
However, Sakai teaches:
wherein cleaning up the first of the snapshots comprises unlinking the access TDev from the first of the snapshots by the storage array Sakai Paragraph [0017], resetting all bits on the bitmap corresponding to the logical volume, at terminating the snapshot simulation function (shows unlinking by resetting, the TDev is mapped to the logical volume, Samprathi teaches the API)), and resetting the size of the access TDev to a default size (Sakai Paragraph [0017], resetting all bits on the bitmap corresponding to the logical (the TDev is the logical volume which has its size reset by resetting all bits)).
The claimed invention and Sakai are from the analogous art of snapshot systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Samprathi and Sakai to have combined Samprathi and Sakai.  One of ordinary skill in the art would recognize the benefits of resetting logical storage after a snapshot is terminated to ensure it is wiped.

Regarding claim 16, Samprathi in view of Davis, Patil, Venkatesan and Sakai further teaches:
The non-transitory tangible computer readable storage medium of claim 15, wherein cleaning up the first of the snapshots comprises removing the snapshot, by the storage array API, from storage resources of the storage system (Venkatesan Paragraph [0112], snapshot S5 has been removed from the hierarchy and any segments corresponding to these snapshots will have been freed on one or more storage nodes 106 (Samprathi teaches the API)).

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 08/03/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Davis reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jain et al., Patent Application Publication No. 2018/0121453.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164    

/William B Partridge/               Primary Examiner, Art Unit 2183